Citation Nr: 1706380	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  09-33 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a disability rating greater than 30 percent prior to August 24, 2010, and greater than 50 percent prior to April 30, 2014, for depression.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due exclusively to service-connected disabilities.

3.  Entitlement to service connection for coronary artery disease, including as due to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from December 1973 to December 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied, in pertinent part, the Veteran's claim of service connection for coronary artery disease, including as due to a service-connected disability.  The Veteran disagreed with this decision in December 2008 with respect to the denial of this claim.  She perfected a timely appeal in September 2009.

This matter also is on appeal from an April 2009 rating decision in which the RO denied the Veteran's claim of entitlement to a disability rating greater than 30 percent for depression.  The Veteran disagreed with this decision later in April 2009.  The RO accepted a February 2010 VA Form 646 from the Veteran's service representative as her timely perfected appeal on this claim in lieu of a VA Form 9 (substantive appeal).  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (finding that VA may waive timely filing of substantive appeal implicitly or explicitly and as to any issue or claim raised in substantive appeal).  A videoconference Board hearing was held at the RO in April 2014 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In June 2011, the RO assigned a higher 50 percent rating effective August 24, 2010, for the Veteran's service-connected depression.  The Veteran continued to disagree with the disability rating assigned for her service-connected depression.

In August 2014 and in April 2016, the Board took jurisdiction over a TDIU claim and remanded this appeal to the Agency of Original Jurisdiction (AOJ) (in this case, the RO) for additional development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  In its August 2014 remand, the Board directed the AOJ to attempt to obtain updated treatment records, provide appropriate notice for a TDIU claim, and schedule the Veteran for an updated examination to determine the current nature and severity of her service-connected depression and an examination to determine the nature and etiology of her coronary artery disease.  The requested records subsequently were associated with the Veteran's claims file.  The AOJ sent the appropriate notice letter to the Veteran in October 2014.  And the requested examinations occurred in January 2015.  In its April 2016 remand, the Board directed the AOJ to obtain an addendum opinion concerning the Veteran's coronary artery disease and readjudicate all of the currently appealed claims by issuing a Supplemental Statement of the Case (SSOC).  The AOJ obtained the requested opinion and promulgated an SSOC on the Veteran's currently appealed claims in June 2016.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In a January 2015 rating decision, the RO assigned a 100 percent rating effective April 30, 2014, for the Veteran's service-connected depression.  As this is the maximum disability rating available, an issue with respect to an increased rating effective April 30, 2014, for the Veteran's service-connected depression is moot.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  The Board notes in this regard that there are relevant documents in VVA that are not in VBMS.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The record evidence shows that, prior to August 24, 2010, the Veteran's service-connected depression is manifested by, at worst, occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  The record evidence shows that, between August 24, 2010, and April 30, 2014, the Veteran's service-connected depression is manifested by, at worst, occupational and social impairment with reduced reliability and productivity.

3.  Service connection is in effect for depression, evaluated as 100 percent disabling effective April 30, 2014, degenerative joint disease of the thoracolumbar spine, evaluated as 60 percent disabling effective February 15, 2012, fibromyalgia, evaluated as 40 percent disabling effective July 6, 1995, degenerative joint disease of the cervical spine, evaluated as 20 percent disabling effective February 15, 2012, and for radiculopathy of the left lower extremity and radiculopathy of the right lower extremity, each evaluated as 20 percent disabling effective February 15, 2012; the Veteran's combined disability evaluation for compensation is 100 percent effective April 30, 2014.

4.  The record evidence indicates that the Veteran is unable to secure and follow a substantially gainful occupation by reason of her service-connected disabilities.

5.  The record evidence shows that the Veteran's coronary artery disease is not related to active service and was not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 30 percent prior to August 24, 2010, and greater than 50 percent prior to April 30, 2014, for depression have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9434 (2016).

2.  The criteria for a TDIU due exclusively to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.16 (2016).

3.  Coronary artery disease was not incurred in or aggravated by active service, including as due to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's TDIU claim, which is not prejudicial to her, the Board need not assess VA's compliance with the VCAA with respect to this claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

With respect to the Veteran's other currently appealed claims, the Board notes that VA's duty to notify was satisfied by letters dated in January 2012 and in October 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording her the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA also must seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  The Veteran's electronic paperless claims files in VVA and in VBMS have been reviewed.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In March 2016, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, 789 F.3d at 1375.  Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.

The Veteran has been provided with VA examinations which address the contended causal relationship between coronary artery disease and active service and which address the current nature and severity of her service-connected depression.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Increased Rating Claim

The Veteran contends that her service-connected depression is more disabling than currently evaluated.  She essentially contends that this disability has been severely disabling since she filed her increased rating claim in December 2008.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The evidence of a factually ascertainable increase warranting a staged increased rating need not itself demonstrate that the scheduler criteria for an increased rating are met if additional later evidence otherwise satisfies the scheduler criteria.  See Swain v. McDonald, 27 Vet. App. 219, 224-25 (2015).

In Johnson, the Federal Circuit held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson v. McDonald, 762 F.3d 1362 (2014); see also 38 C.F.R. § 3.321(b)(1).  As is explained below in greater detail, following a review of the record evidence, the Board concludes that the symptomatology experienced by the Veteran as a result of her service-connected disabilities, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of extraschedular ratings.  In other words, the record evidence does not indicate that the Veteran's service-connected disabilities, individually or collectively, show marked interference with employment or frequent periods of hospitalization or otherwise indicate that the symptomatology associated with them is not contemplated within the relevant rating criteria found in the Rating Schedule.  And, as discussed below in greater detail, a claim for a TDIU due exclusively to service-connected disabilities is being granted in this decision.

VA recently proposed amending 38 C.F.R. § 3.321(b)(1) to limit extraschedular consideration based on the impact of an individual service-connected disability.  This proposed regulation is consistent with VA's longstanding practice of interpreting this regulation to provide an extraschedular rating for a single disability and not the combined effect of two or more disabilities.  The proposed changes will clarify the regulation so that an extraschedular rating is available only for an individual service-connected disability but not for the combined effect of more than one service-connected disability.  See 81 Fed. Reg. 23228-23232 (Apr. 20, 2016) to be codified at 38 C.F.R. § 3.321(b)(1).  Until this proposed regulation becomes final, however, the requirement of extraschedular consideration for a Veteran's service-connected disabilities, individually or collectively, set out by the Federal Circuit in Johnson remains applicable.

The Veteran's service-connected depression currently is evaluated as 30 percent disabling effective June 1, 2007, 50 percent disabling effective August 24, 2010, and 100 percent disabling effective April 30, 2014, under 38 C.F.R. § 4.130, DC 9434 (major depressive disorder).  See 38 C.F.R. § 4.130, DC 9434 (2016).

As relevant to this claim, a 30 percent rating is assigned under DC 9434 for major depressive disorder manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned under DC 9434 for major depressive disorder manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned under DC 9434 for major depressive disorder manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), or an inability to establish and maintain effective relationships.  

A 100 percent rating is assigned under DC 9434 for major depressive disorder manifested by total occupational and social impairment due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id. 

The Board recognizes that symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In Vazquez-Claudio v. Shinseki, 713 F. 3d 112 (Fed. Cir. 2013), the Federal Circuit held that a Veteran may qualify for a specific disability rating under 38 CFR § 4.130 only by demonstrating the particular symptoms associated with that percentage, or others of similar frequency, severity, and duration.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  As relevant to this appeal, a GAF score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim for a disability rating greater than 30 percent prior to August 24, 2010, and greater than 50 percent prior to April 30, 2014, for depression.  The Veteran contends that her service-connected depression has been severely (or totally) disabling since she filed her increased rating claim in December 2008.  The record evidence does not support the Veteran's assertions during either time period at issue in this appeal.  It shows instead that, prior to August 24, 2010, the Veteran's service-connected depression is manifested by, at worst, occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.   Nor does the evidence suggest that the Veteran experiences symptoms of similar frequency, severity, and duration necessary for an increased rating during this time period.  See Vazquez-Claudio, 713 F. 3d at 112.  For example, on VA examination in February 2009, the Veteran's complaints included feeling that she had lost everything, irritability, moodiness, anxiety, difficulty sleeping, and an inability to be around other people.  She reported a history of panic attacks and experienced them 3 times a week.  She also reported a remote history of suicidal ideation.  She isolated herself and preferred to be alone although she occasionally attended church on Sundays.  She had a good relationship with her adult siblings.  She had 4 marriages but was divorced 3 times and widowed once.  She was in a relationship with her current boyfriend (who was her caregiver) since 2003 but it was strained due to her depression and chronic pain.  She had a fair to good relationship with her 2 sons.  She received daily assistance with bathing, dressing, and personal hygiene from her boyfriend because she often was in a wheelchair and had difficulty standing.  She was able to leave her house independently but chose not to do so unless she had an appointment.  She spent most of the day in bed.  

Mental status examination of the Veteran in February 2009 showed full orientation, good eye contact, neat and casual grooming, no evidence of exaggeration or manipulation, reported depression during the exam, feelings of hopelessness, helplessness, and worthlessness, normal speech, organized thought process, no visual or auditory hallucinations, no delusions, no bizarre or psychotic thought content, no suicidal or homicidal ideation, no ritualistic obsession, intact insight and judgment, and mildly impaired memory (difficulty remembering if she took her medication and forgetting to give her boyfriend a message if someone calls for him).  The VA examiner stated that the Veteran's major depression showed "clinically significant" impairment in social and occupational functioning.  The Veteran's GAF score was 58, indicating moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The Axis I diagnosis was major depression secondary to fibromyalgia.

The Board acknowledges that the February 2009 VA examiner found that the Veteran's symptomatology attributable to her service-connected depression resulted in "clinically significant" social and occupational impairment.  The evidence does not suggest, however, that the Veteran experienced at least occupational and social impairment with reduced reliability and productivity (i.e., at least a 50 percent rating under DC 9434) as a result of her service-connected depression such that an increased rating is warranted for this disability prior to August 24, 2010.  See 38 C.F.R. § 4.130, DC 9434.  It shows instead that, in February 2009, the Veteran reported a good relationship with her adult siblings and a fair to good relationship with her sons.  Although she required daily assistance from her boyfriend, it appears that her need for assistance stems from symptomatology attributable to her service-connected fibromyalgia (difficulty standing and using a wheelchair) rather than her service-connected depression.  The Veteran was able to leave the house independently but chose not to do and instead spent the day in bed and, although she preferred to be alone and isolated herself, she also occasionally attended church on Sundays.  Her memory also was only mildly impaired.  These examination findings of moderate disability due to service-connected depression are reflected in the Veteran's GAF score of 58.  The Veteran further has not identified or submitted any evidence, to include a medical nexus, demonstrating her entitlement to an increased rating prior to August 24, 2010, for depression.  Thus, the Board finds that the criteria for a disability rating greater than 30 percent prior to August 24, 2010, for depression have not been met.

The Veteran also is not entitled to a disability rating greater than 50 percent prior to April 30, 2014, for depression.  Despite the Veteran's assertions to the contrary, the evidence shows that, between August 24, 2010, and April 30, 2014, her service-connected depression is manifested by, at worst, occupational and social impairment with reduced reliability and productivity.  Nor does the evidence suggest that the Veteran experiences symptoms of similar frequency, severity, and duration necessary for an increased rating during this time period.  See Vazquez-Claudio, 713 F. 3d at 112.  The Board acknowledges here that, on VA outpatient treatment dated on August 24, 2010, the symptomatology attributable to the Veteran's service-connected depression had worsened.  For example, the Veteran's complaints at this outpatient treatment visit included interrupted sleep due to nightmares and sleeping pills had not helped her insomnia.  She reported being in a lot of physical pain and falling out of her wheelchair.  She felt depressed "all the time" did not want to do anything, slept all the time, and was angry and felt worthless.  She denied experiencing any hallucinations, delusions, paranoia, euphoria, mood swings, or suicidal or homicidal ideation or plan.  She was anxious and angry because of her multiple medical problems.  Her chronic neck and back pain were constant and incapacitating.  

Mental status examination of the Veteran on August 24, 2010, showed she was in a wheelchair, full orientation, no psychomotor agitation or retardation, no abnormal movements, good eye contact, regular speech, linear and goal-directed thoughts, no obsessions, a reported angry mood, normal cognition, and good insight and judgment.  There were no memory deficits.  The Veteran's GAF score was 55, indicating moderate symptoms.  The VA clinician stated that the Veteran's depression was "very severe at this time combined with all her medical
problems and chronic pain" and increased her Prozac dose.  The Axis I diagnoses included recurrent severe major depressive disorder with no psychosis versus depression due to hypothyroidism.

On VA examination in April 2011, the Veteran's complaints included a depressed mood, decreased interest in activities, sleep impairment, periods of irritability, fatigue, loss of energy, and attention and concentration issues.  She reported experiencing anxiety and panic attacks several times a week.  She also reported that her symptoms were "moderate and constant."  She had little energy or desire to participate in activities outside of her home.  She could not provide self-care due to her multiple medical problems and constant pain and required a caregiver for bathing and grooming, food preparation, and household chores.  She stated that her social functioning had declined because her depressed mood left her unwilling to go out and participate in social activities.  She preferred to spend the day lying in bed although she went to doctor's appointments and the grocery store.  She had difficulty falling and staying asleep and experienced restlessness.  She spoke with her 2 adult siblings on the phone regularly.  She had 4 marriages but was divorced 3 times and widowed once.  She had 2 adult sons and lived with one of them and his girlfriend was her caregiver.  She described her relationship with her sons as tense.  The VA examiner stated that the Veteran's fibromyalgia, heart problems, chronic pain, knee problems, irritable bowel syndrome, sleep apnea, and hypertension all "make it difficult for her to complete basic and advanced activities of daily living at home."  She was able to drive independently when she needed to and could do "basic errands and shopping."  

Mental status examination of the Veteran in April 2011 showed some difficulty recalling specific dates in describing her personal history, full orientation, personal hygiene and appearance within normal limits, appropriate behavior, good eye contact, anxiety and depressed mood, speech and communication within normal limits, reported impaired attention and concentration, reported panic attacks more than once a week and some times daily, no delusions, hallucinations, or obsessive-compulsive behavior, thought processes within normal limits, and no impaired judgment or impaired abstract thinking.  The Veteran reported experiencing mild to moderate short-term and long-term memory impairment because she had "difficulty recalling dates of when things occurred as well as names of people and places from her past."  The VA examiner stated that the Veteran experienced a depressed mood "most days," diminished interest in activities, sleep impairment, fatigue, loss of energy, and attention and concentration problems as a result of her major depressive disorder.  This examiner also stated that the Veteran had difficulty establishing and maintaining effective social relationships as a result of her psychiatric symptoms.  She concluded that the Veteran's depression was manifested by occupational and social impairment with reduced reliability and productivity due to a depressed mood, anxiety, chronic sleep impairment, short- and long-term memory impairment, panic attacks more than once a week, disturbances of motivation and mood, and difficulty in social relationships.  The Veteran's GAF score was 60, indicating moderate symptoms.  The Axis I diagnoses included major depressive disorder secondary to fibromyalgia.

The Board again acknowledges that, on VA outpatient treatment dated on August 24, 2010, the symptomatology attributable to the Veteran's service-connected depression had worsened.  Despite the Veteran's assertions to the contrary, the record evidence dated between August 24, 2010, and April 30, 2014, does not support assigning a disability rating greater than 50 percent for her service-connected depression.  It shows instead that, throughout this time period, the Veteran experienced, at worst, occupational and social impairment with reduced reliability and productivity (i.e., a 50 percent rating under DC 9434) as a result of her service-connected depression.  See 38 C.F.R. § 4.130, DC 9434.  The evidence also does not suggest that, between August 24, 2010, and April 30, 2014, the Veteran experienced either occupational and social impairment with deficiencies in most areas or total occupational and social impairment (i.e., a 70 or 100 percent rating under DC 9434) as a result of her service-connected depression such that a disability rating greater than 50 percent is warranted for this disability during this time period.  Id.  

Although the VA clinician stated in August 2010 that the Veteran's depression was "severe," this subjective finding is not consistent with the objective findings obtained on mental status examination of the Veteran in August 2010 which found full orientation, no psychomotor agitation or retardation, no abnormal movements, good eye contact, regular speech, linear and goal-directed thoughts, no obsessions, normal cognition, good insight and judgment, and no memory deficits.  These mental status examination findings also are in accord with the Veteran's GAF score of 55, indicating that she had only moderate symptoms.  The Veteran subsequently reported on VA examination in April 2011 that her service-connected depression symptoms were only "moderate and constant."  Although the Veteran could not perform self-care due to her multiple medical problems and constant pain and required a caregiver for bathing and grooming, food preparation, and household chores, the April 2011 VA examiner concluded that the Veteran's fibromyalgia, heart problems, chronic pain, knee problems, irritable bowel syndrome, sleep apnea, and hypertension - rather than her service-connected depression - "make it difficult for her to complete basic and advanced activities of daily living at home."  The Veteran was able to drive herself to appointments outside of her home and do grocery shopping.  Critically, the April 2011 VA examiner concluded that the Veteran's service-connected depression was manifested by occupational and social impairment with reduced reliability and productivity due to a depressed mood, anxiety, chronic sleep impairment, short- and long-term memory impairment, panic attacks more than once a week, disturbances of motivation and mood, and difficulty in social relationships (i.e., a 50 percent rating under DC 9434).  Id.  This conclusion is supported by the Veteran's GAF score of 60, which indicated only moderate symptoms.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating her entitlement to an increased rating prior to April 30, 2014, for depression.  Thus, the Board finds that the criteria for a disability rating greater than 50 percent prior to April 30, 2014, for depression have not been met.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for service-connected depression.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  An extraschedular analysis is not required in every case.  In fact, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court noted that, when 38 C.F.R. § 3.321(b)(1) is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  Similarly, the Court stated in Yancy "that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  See Yancy, 27 Vet. App. at 495; see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

In this case, the Veteran has not argued that she is entitled to extraschedular consideration for her service-connected depression.  The Board also finds that the issue of whether the Veteran is entitled to referral for extraschedular consideration for her service-connected depression is not reasonably raised by a review of the record.  As discussed above, the record evidence shows that, prior to August 24, 2010, the Veteran did not experience more than occupation and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as a result of her service-connected depression such that a disability rating greater than 30 percent is warranted for this disability during this time period.  Nor does the record evidence show that, prior to April 30, 2014, the Veteran experienced more than occupational and social impairment with reduced reliability and productivity as a result of her service-connected depression such that a disability rating greater than 50 percent is warranted for this disability during this time period.  In other words, the staged scheduler ratings of 30 and 50 percent currently assigned for the Veteran's service-connected depression are supported by the medical evidence during each of the time periods at issue in this appeal.  Given the foregoing, the Board finds that no further discussion of referral for extraschedular consideration is required.

TDIU Claim

The Veteran also contends that she is entitled to a TDIU due exclusively to her service-connected disabilities.  She specifically contends that her service-connected disabilities preclude him from securing or following a substantially gainful occupation.

Laws and Regulations

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.

A Veteran may be awarded a TDIU upon a showing that he or she is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him or her from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

In determining whether the Veteran is entitled to a TDIU, neither his or her nonservice-connected disabilities nor his or her age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Court has held that the central inquiry in determining whether a Veteran is entitled to a total rating based on individual unemployability is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether the Veteran, as a result of his or her service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

Analysis

The Board finds that the evidence supports granting the Veteran's claim of entitlement to a TDIU due exclusively to service-connected disabilities.  The Veteran essentially contends that all of her service-connected disabilities preclude her employment.  The Board agrees with the Veteran's assertions regarding the impact of her service-connected disabilities on her employability.  The Board notes initially that service connection currently is in effect for depression, evaluated as 100 percent disabling effective April 30, 2014, degenerative joint disease of the thoracolumbar spine, evaluated as 60 percent disabling effective February 15, 2012, fibromyalgia, evaluated as 40 percent disabling effective July 6, 1995, degenerative joint disease of the cervical spine, evaluated as 20 percent disabling effective February 15, 2012, and for radiculopathy of the left lower extremity and radiculopathy of the right lower extremity, each evaluated as 20 percent disabling effective February 15, 2012.  See 38 C.F.R. § 4.16(a) (2016).  The Veteran's current combined disability evaluation for compensation is 100 percent effective April 30, 2014.  See 38 C.F.R. § 4.25 (2016).  Thus, the Veteran currently meets the scheduler criteria for a TDIU.  See 38 C.F.R. § 4.16(a) (2016).

The record evidence also supports granting the Veteran's TDIU claim.  For example, following VA mental disorders Disability Benefits Questionnaire (DBQ) in January 2015, the VA examiner opined that the Veteran's service-connected depression rendered her unable to secure and maintain either sedentary or active substantially gainful employment.  The rationale for this opinion was that major depressive disorder (or depression) affected the Veteran's emotions, thinking, relationships, physical health, and the performance of work tasks.  The VA examiner stated that the Veteran's major depressive disorder made it difficult for her to manage work responsibilities regardless of whether her work was physical or sedentary.  This examiner stated that the Veteran's severe difficulties with concentration, making decisions, and memory "would impair her ability to deal with job tasks."  This examiner also stated that the Veteran's service-connected depression impaired her ability to work with others on a team and it would be "very difficult" for her to keep up with the demands of any job due to her low energy level.  This examiner concluded that the Veteran was unable to secure and maintain substantially gainful employment as a result of her service-connected depression which was exacerbated by her other service-connected disabilities.

In summary, the Veteran essentially has asserted that she has been unable to work as a result of her service-connected disabilities.  The record evidence demonstrates that the Veteran currently meets the scheduler criteria for a TDIU.  See 38 C.F.R. § 4.16(a) (2016).  The medical evidence also suggests that the Veteran's service-depression, alone or in combination with her other service-connected disabilities, precludes her employability.  Accordingly, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that the criteria for a TDIU due to service-connected disabilities have been met.  See also 38 C.F.R. § 3.102.

Service Connection Claim

The Veteran finally contends that she incurred coronary artery disease during active service.  She alternatively contends that a service-connected disability caused or aggravated (permanently worsened) her coronary artery disease.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including cardiovascular-renal disease, to include coronary artery disease, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection also may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. §§ 3.310(a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining 38 C.F.R. § 3.310(a)); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (explaining 38 C.F.R. § 3.310(b)).  

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Because coronary artery disease is considered a "chronic" disability under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology remains valid in adjudicating the Veteran's claim.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for coronary artery disease, including as due to a service-connected disability.  The Veteran contends that she incurred coronary artery disease during active service or, alternatively, a service-connected disability caused or aggravated (permanently worsened) her coronary artery disease.  The record evidence does not support her assertions regarding in-service incurrence, a continuity of symptomatology since service, or an etiological relationship between coronary artery disease and active service, including as due to a service-connected disability.  It shows instead that, although the Veteran was diagnosed as having and treated for coronary artery disease since her service separation, it is not related to active service or any incident of service, including as due to a service-connected disability.  For example, the Veteran denied all relevant pre-service medical history at her enlistment physical examination in October 1973, prior to her entry on to active service in December 1973, and clinical evaluation of her heart was normal.  She subsequently denied any in-service medical history of heart trouble at her separation physical examination in November 1977, prior to her separation from service in December 1977, and clinical evaluation again was normal.  The Board notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The post-service evidence also does not support granting service connection for coronary artery disease, including as due to a service-connected disability.  It shows instead that, although the Veteran has been diagnosed as having and treated for coronary artery disease since her service separation, it is not related to active service or any incident of service, including as due to a service-connected disability.  For example, the Veteran was hospitalized for 1 day at a private hospital in March 2007 with complaints of increased episodes of chest pain at rest and exercise-induced.  A long history of coronary artery disease was noted.  A prior cardiac stenting procedure 5 years earlier also was noted.  The Veteran's significant sinus bradycardia was felt to be due to the use of atenolol.  An echocardiogram (EKG) showed no acute changes and cardiac catheterization revealed normal left ventricular function.  The Veteran had surgery to place 2 cardiac stents and was discharged home 1 day later.  The discharge diagnoses included atherosclerotic coronary artery disease with unstable angina.

In a May 2007 statement, M.J.V., M.D., stated that the Veteran suffered from "severe heart disease" and needed assistance to do household chores.  A private nuclear stress test conducted in May 2007 showed no evidence for ischemia, a small apical scar, and normal left ventricular function and wall motion.

On private outpatient treatment in October 2008, the Veteran reported that she was feeling well and denied experiencing any chest pain or shortness of breath.  Physical examination showed a regular heart rate and rhythm.  The impressions included coronary artery disease with prior myocardial infarction, status-post coronary stent. 

In December 2008, no relevant complaints were noted.  The Veteran's history included coronary artery disease with stent procedure in March 2007.  There had been no recurrent angina or documented ischemia since the stent procedure.  Physical examination showed a regular heart rate and rhythm.  The assessment included coronary artery disease with status-post emergency coronary stent.  Dr. M.J.V. concluded that the Veteran was stable.

In April 2009, it was noted that the Veteran presented with episodes of unstable angina.  After receiving samples of medication, her echocardiogram (EKG) had improved and she denied any further angina.  Physical examination showed a regular heart rate and rhythm.  The impressions included atherosclerotic coronary artery disease with crescendo disturbing angina.

Private nuclear stress testing in March and December 2010 showed normal left ventricular function.

The Veteran had a cardiac catheterization at a private hospital in March 2011 following complaints of disabling chest pain.  The impressions included mild atherosclerotic coronary artery disease.  Dr. M.V. concluded that the Veteran's symptoms "are likely related to small vessel intramural disease in conjunction with her fibromyalgia."

In an October 2011 letter, S.N., M.D., stated that studies in the American Heart Journal "reported that pre-eclampsia is predictive of future cardiovascular conditions such as hypertension and ischemic heart disease."

On private outpatient treatment in July 2014, it was noted that the Veteran had "no symptoms attributable to valvular heart disease."  Physical examination showed a regular heart rate and rhythm.  The impressions included a long history of coronary artery disease with stenting.

On VA heart conditions DBQ in January 2015, the VA examiner stated that she reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  Continuous medication was required for control of the Veteran's heart condition.  A history of coronary artery stenting was noted.  Physical examination showed a regular heart rate and rhythm and normal heart sounds.  An EKG taken in 2014 was normal.  The VA examiner opined that it was less likely than not that the Veteran's coronary artery disease was related to active service or any incident of service, including as due to a service-connected disability.  The rationale for this opinion was that coronary artery disease had not been diagnosed until several years after the Veteran's service separation.  The Veteran had hypertension prior to service during a pregnancy but this resolved after she gave birth.  There also was no evidence of a chronic cardiac condition consistent with coronary artery disease in the Veteran's service treatment records.  This examiner concluded that the Veteran's coronary artery disease more likely was due to her positive family history and lifestyle factors which occurred after service.  The diagnosis was coronary artery disease.

In a May 2016 addendum to the January 2015 VA heart conditions DBQ, the VA examiner who conducted this examination stated that she had reviewed the conflicting medical evidence (an October 2011 letter from Dr. S.N.) and again opined that it was less likely than not that the Veteran's coronary artery disease was related to active service or any incident of service, including as due to a service-connected disability.  The rationale for this opinion was that the Veteran's diagnosis occurred more than 30 years after her service separation and was more likely due to post-service factors including genetics, age, and diet.  The rationale also was that, although multiple factors contribute to the progression of coronary artery disease, the medical literature did not support an etiological link between any of the Veteran's service-connected disabilities and the development or worsening of coronary artery disease.  The Veteran's lifestyle factors, including genetics, age, and morbid obesity were more likely than not the primary contributors to the progression of her coronary artery disease.  These lifestyle factors also were more likely to aggravate the Veteran's coronary artery disease than her service-connected disabilities based on a review of the medical literature.

In June 2016, a VHA clinician opined that it was less likely than not that the Veteran's coronary artery disease was related to active service.  The rationale for this opinion was a review of literature from the Centers for Disease Control and Prevention (CDC) concerning coronary artery disease.  This clinician also opined that it was less likely than not that the Veteran's coronary artery disease was caused or aggravated by a service-connected disability.  The rationale for this opinion was a review of relevant medical literature showing no etiological relationship between the Veteran's coronary artery disease and any of her service-connected disabilities.

In a June 2016 addendum to the May 2016 opinion, the VA examiner who provided the May 2016 opinion indicated that she had reviewed the October 2011 from Dr. S.N. again and noted that Dr. S.N. only stated that the Veteran had a "predictive factor" for coronary artery disease and such a finding did not meet the criteria for an as likely as not causal relationship.

The Veteran contends that she incurred coronary artery disease during active service or, alternatively, a service-connected disability caused or aggravated her coronary artery disease.  The record evidence does not support her assertions.  It shows instead that, although the Veteran was diagnosed as having coronary artery disease and had surgery (cardiac stenting) to treat it in approximately 2007, or 30 years following her service separation, it is not related to active service or any incident of service, including as due to a service-connected disability.  Multiple opinions were obtained from 2 different VA clinicians in 2015 and in 2016 in which they opined that there was no etiological relationship between the Veteran's coronary artery disease and active service, including as due to a service-connected disability.  The VA examiner who saw the Veteran for VA adjudication purposes in January 2015 also opined that the October 2011 letter from Dr. S.N. discussing a predictive factor for coronary artery disease did not meet the requirement for finding an etiological relationship between this disability and the Veteran's active service or any incident of such service.  All of the VA opinions dated in 2015 and in 2016 were fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating her entitlement to service connection for coronary artery disease, including as due to a service-connected disability.  In summary, the Board finds that service connection for coronary artery disease, including as due to a service-connected disability, is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309. 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that her symptoms of coronary artery disease have been continuous since service.  She asserts that she continued to experience symptoms relating to coronary artery disease after she was discharged from the service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of coronary artery disease after service separation.  Further, the Board concludes that her assertion of continued symptomatology since active service, while competent, is not credible.

The Board finds that the Veteran's more recently-reported history of continued symptoms of coronary artery disease since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while she now asserts that her disorder began in service, in the more contemporaneous medical history she gave at the service separation examination, she denied any relevant history or complaints of symptoms.  Specifically, the service separation examination report reflects that the Veteran was examined and her heart was found to be normal clinically.  Her in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to coronary artery disease for several decades following active service.  The Board emphasizes the multi-year gap between discharge from active service (1977) and initial reported symptoms related to coronary artery disease in approximately 2007 (a 30-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including depression, degenerative joint disease of the lumbosacral spine and cervical spine, and radiculopathy.  Significantly, during that treatment, when she specifically complained of other problems, she never reported complaints related to coronary artery disease.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Veteran filed a VA disability compensation claim for service connection for a back disability at her separation from service in December 1977 but did not claim service connection for coronary artery disease or make any mention of any relevant symptomatology.  She did not claim that symptoms of her disorder began in (or soon after) service until she filed her current VA disability compensation claim in June 2007, nearly 30 years after her service separation.  Such statements made for VA disability compensation purposes are of lesser probative value than her previous more contemporaneous in-service histories and her previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds her current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than her previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and the record evidence showing no etiological link between coronary artery disease and active service, including as due to a service-connected disability.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to a disability rating greater than 30 percent prior to August 24, 2010, and greater than 50 percent prior to April 30, 2014, for depression is denied.

Entitlement to a TDIU due exclusively to service-connected disabilities is granted.

Entitlement to service connection for coronary artery disease, including as due to a service-connected disability, is denied.



____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


